Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed 12/9/2021 has been entered.  Claims 1, 6, 7, 9, 14, 15 and 17 were amended.  Claims 3-5 and 11-13 were cancelled.   Applicant’s claim amendments and cancellations have overcome the 101 and 112(b) rejections in the Non-Final Office Action mailed 9/10/2021.  Claims 1-2, 6-10 and 14-17 are presented for examination.

Response to Arguments
Applicant's arguments filed 12/9/2021 have been fully considered but they are not persuasive. 
On page 7 Applicant argues that Mu and Ishikawa do not teach the features of amended claim 1.  Examiner respectfully disagrees.  The amended claim 1 is taught by Mu (“Binary Gabor Statistical Features for Palmprint Template Protection” International Conference On Financial Cryptography and Data Security, 2012) in view of Ishikawa (2007/0053580) in view of Furukawa (2012/0028710) in view of Veldhuis (2010/0272325) as shown in the §103 rejection below.
On page 8, Applicant argues that Mu “states merely ‘L bits are selected’” and is silent about combining the specific number and other amended limitations.  The limitation recites (amendments are underlined) “select a specific number of the bit strings from the calculated bit strings in accordance with values of the reliability in descending order of the values of the reliability and so as not to exceed a specific size,
wherein the processor is configured to combine the specific number of the selected bit strings and generate registration data.”  There is no claim language describing an operation done by “combine.”
jGM,Enroll and is taught as B1...L Enroll.  Mu teaches “the positions of the most reliable bits need to be recorded as a index vector.”  Previously cited teachings of Mu1 disclose reliable bits are selected, and that the larger |VjGM,Enroll|, the more reliable selected BjGM,Enroll  bits are.  Mu2 also discloses an “index vector” which teaches a magnitude order (positions of most reliable) and selecting the L bits of the position index.  Mu’s data structure (binary sequence) BjGM,Enroll   discloses a combination of bits.  In the interest of compact prosecution, Furukawa is cited to teach select … in descending order as shown below.
The specific size limitation is taught by Veldhuis as shown below.  Registration is taught by Mu’s enrollment (enrollment palmprint) as shown in the rejection below.
Thus the amended claim 1 and similarly amended independent claims 9 and 17 are taught by the prior art.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Priority documentation for Japanese Patent Application 2017-044912 has been received on 10/9/2019.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 7, 9, 10, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mu (“Binary Gabor Statistical Features for Palmprint Template Protection” International Conference On Financial Cryptography and Data Security, 2012) in view of Ishikawa (2007/0053580) in view of Furukawa (2012/0028710) in view of Veldhuis (2010/0272325).

Regarding claim 1, Mu teaches
extract a plurality of feature points from a biometric image; (Mu, page 595, lines 4-5, In order to represent a palmprint by a binary string for template protection, we need to firstly extract some real-valued features from it.)
calculate, for each of the feature points, respective feature vectors including the respective feature points from the biometric image; (Mu, page 595, lines 6-8, we choose a group of Gabor functions to perform a joint spatial-frequency multi-channel transform on the palmprint image, page 597, lines 3-4, (1) Compute the averaged real-valued feature from the enrolled N samples of one palm;)
calculate bit strings by binarizing a value of each of dimensions for each of the calculated feature vectors; (Mu, pg. 597, lines 11-13, (2) Quantize the real-valued features by a threshold  .. Each component of the real-valued features V GM,Enroll is quantized into one bit)
attach reliability to each of the calculated bit strings based on stability of the binarizing of the corresponding feature vector; and (Mu, page 597, lines 16-18, (3) Select some reliable bits as the final binary feature template., During the enrollment phase, we assume that the larger |VjGM,Enroll|, the more reliable of its corresponding bit Bj GM,Enroll)
select a specific number of the bit strings from the calculated bit strings in accordance with values of the reliability (Mu, page 597, line 18 and page 598, lines 1-4, In the meanwhile, the positions of the most reliable bits need to be recorded as a index vector RGM,Enroll. For a test sample, the bits are selected by following the position index of RGM,Enroll. Assuming L bits are selected then our proposed binary Gabor statistical features are B1...L Enroll for enrollment palmprint and B1...LTest for test palmprint respectively)
Mu teaches a method of statistical methods for palmprint processing but does not explicitly teach an information processing apparatus.
However Ishikawa teaches 
an information processing apparatus comprising: a memory; and a processor coupled to the memory and configured to: (Ishikawa, [0075] FIG. 9 is a block diagram showing an embodiment of the automatic defect classifying apparatus. … the data input unit 51 can be implemented, for example, as a drive device such as a flexible disk drive or a CD-ROM drive, a removable memory device, or a network interface such as a LAN adapter, while the classifying unit 52 can be implemented by a computing device such as a computer.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ishikawa’s apparatus structure with Mu’s biometric processing because doing so improves image inspecting  (Ishikawa, [0004] The present invention is directed to an image processing method and apparatus which compares corresponding portions between two images that should be the same, and judges the portion under inspection to be a defect if the difference is large.)
select a specific number of the bit strings from the calculated bit strings in accordance with values of the reliability (Mu, page 597, lines 16-18, (3) Select some reliable bits as the final binary feature template., During the enrollment phase, we assume that the larger |VjGM,Enroll|, the more reliable of its corresponding bit Bj GM,Enroll) 
wherein the processor is configured to combine the specific number of the selected bit strings and generate registration data (Mu, page 598, lines 3-4, Assuming L bits are selected then our proposed binary Gabor statistical features are B1...L Enroll for enrollment palmprint and B1...LTest for test palmprint respectively.) (Examiner Note: L bits reads on a combination of selected bit strings, L is of variable length)
Mu teaches selecting reliable bits (Mu, page 597, lines 16-18, (3) Select some reliable bits as the as the final binary feature template) with an index vector (index vector RGM,Enroll ) but does not explicitly teach select in descending order
However Furukawa teaches select … in descending order (Furukawa, [0096] In step S18, determination section 154 compares normalized measurement data with all history data, including average history data, performs ranking of all history data, including average history data, in descending order of similarity to normalized measurement data, and proceeds to step S19.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Furukawa’s data ordering (ranking) to Mu’s statistical features for identification because doing so improves authentication (Furukawa, [0097] In step S19, determination section 154 authenticates a user with the highest ranking) 
Mu does not teach select the bit strings … so as not to exceed a specific size.
However Veldhuis teaches and select the bit strings … so as not to exceed a specific size (Veldhuis [0029] The transformation module 106 according to the present invention is preferably adapted in accordance with the below discussion of the method according to the present invention, wherein a real-valued feature vectors having D features is transformed into feature codes of a predetermined size B, while optimizing the classification performance,)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Veldhuis’s feature vector size limitation with Mu’s statistical features because doing so improves match time and storage space (Veldhuis, [0012] Another advantage with the present invention is that it solves the problem of matching time because binary strings can easily be compared. Finally, it turns out that the resulting binary templates are small thus relaxing the required storage capabilities which is especially usable in relation to for example embedded systems, smart card based solutions, and similar.)

Regarding claim 2, Mu and Ishikawa teach
the information processing apparatus according to claim 1, wherein the processor is configured to 
obtain the stability based (Mu, page 597, lines 16-18)  
stability based on a deviation degree of the value of each of the dimensions of the feature vector from a threshold for the binarizing (Ishikawa,  [0044] The difference detection unit 6 detects differences (gray level differences) between the pixel values (gray level signals) of the corresponding pixels contained in corresponding portions of two images captured of two dies (one image is taken as an inspection image, and the other as a reference image), and creates a difference image by mapping the difference signals to pixel values.) (EN: Ishikawa’s difference between the two images (a value and a threshold) satisfies a deviation degree of the dimensions of the feature vector)

Regarding claim 7, Mu and Ishikawa teach
the information processing apparatus according to claim 1, wherein the stability is a number of dimensions in which a deviation degree of the value of each of the dimensions of the feature vector from the threshold for the binarizing exceed a specific threshold (Ishikawa, [0045] The appearance inspection apparatus 10 includes a variance computing unit 21 which takes as an input the difference image created by the difference detection unit 6 and computes the variance of the coordinate value of each pixel contained therein by weighting the coordinate value in accordance with the gray level difference signal representing the pixel value of that pixel, and a detection threshold value correcting unit 23 which corrects the detection threshold value calculated by the detection threshold value calculation unit 7 and reduces the defect detection sensitivity as the variance computed by the variance computing unit 21 increases) (EN: Ishikawa’s teaching of a detection threshold satisfies a specific threshold and variance computation reads on stability)

Claims 9-10 and 15 are method claims for the apparatus claims 1-2 and 7 and are rejected for the same reasons as claims 1-2 and 7.

Claim 17 is a medium claim for the apparatus claim 1 and is rejected for the same reasons as claim 1.


Claims 6, 8, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mu (“Binary Gabor Statistical Features for Palmprint Template Protection” International Conference On Financial Cryptography and Data Security, 2012) in view of Ishikawa (2007/0053580) in view of Furukawa (2012/0028710) in view of Veldhuis (2010/0272325) in view of Daugman (5,291,560).

Regarding claim 6, Mu, Ishikawa, Furukawa and Veldhuis teach
the information processing apparatus according to claim 1, wherein the stability is a value obtained by accumulating a deviation degree of the value of each of the dimensions of the feature vector from the threshold for the binarizing. 
Mu teaches stability (see mapping for claim 1) but does not teach accumulating the deviation degree of the value of each of the dimensions.
However Daugman teaches accumulating the deviation degree of the value of each of the dimensions (Daugman, Col 17, lines 3-10, The confidence level associated with the decision requires summing over all possible combinations (N M) of the N (=173) independent binary degrees-of-freedom in which there are m ≤ CN bits mismatching) (EN: Daugman’s confidence level satisfies stability value)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Daugman’s data processing for identification with Mu’s statistical processing because doing so improves the identification performance (Daugman, Col 15 line 66 to Col 16 line 2, it improves overall decision performance, since the degree of match between different images of the same eye benefits much more from comparing them at several candidate relative orientations,)

Regarding claim 8, Mu and Daugman teach
the information processing apparatus according to claim 1, wherein the stability is a median value or an average value of the deviation degree of the value of each of the dimensions of the feature vector from the threshold for the binarizing (Daugman, Col 17, lines 40-43, A final gauge of the power of the present biometric signature security system is the computed confidence level associated with typical, or average, Hamming distances encountered among different pictures of the same iris)

Claims 14 and 16 are method claims for the apparatus claims 6 and 8 and are rejected for the same reasons as claims 6 and 8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE S ASHLEY whose telephone number is (571)270-0315. The examiner can normally be reached 9-5 PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Kim can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE S ASHLEY/               Examiner, Art Unit 2494    
                                                                                                                                                                                     /SHANTO ABEDIN/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Mu, page 597, lines 16-18, (3) Select some reliable bits as the final binary feature template., During the enrollment phase, we assume that the larger |VjGM,Enroll|, the more reliable of its corresponding bit Bj GM,Enroll
        2 Mu, page 597, line 18 and page 598, lines 1-4, In the meanwhile, the positions of the most reliable bits need to be recorded as a index vector RGM,Enroll. For a test sample, the bits are selected by following the position index of RGM,Enroll. Assuming L bits are selected then our proposed binary Gabor statistical features are B1...L Enroll for enrollment palmprint and B1...LTest for test palmprint respectively